DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by dickey, US 1704730.
Regarding claim 1, Dickey teaches a door locking device comprising: 
a first rotatable handle (8 left, Fig 4) affixed to a first surface of the door (surface of 1 shown in Fig 1; left side of 1 in Fig 4); 
a rotatable member (9) affixed to the first surface of the door (Fig 1); 
a catch (10) affixed to a surface adjacent the door (3) to receive the rotatable member (Fig 1); and 

Regarding claim 2, Dickey teaches the door locking device of claim 1, wherein rotating the first rotatable handle (8 left; Fig 4) retracts a tab (upper end of 18; Fig 1) extending from the door allowing the door to be opened (lines 52-90).
Regarding claim 11, Dickey teaches a device to secure a moveable door, the device comprising: 
a movable member (9) affixed to the door (1), the movable member configured to engage a catch (10); 
a tab (upper end 18) extending from the door (Fig 1), the tab configured to engage a cavity (21); and 
a first rotatable handle (8 left; Fig 4) affixed to the door (Figs 1, 4), rotation of the first rotatable handle retracting the tab so that the tab is no longer engaged with the cavity and moving the movable member so that the movable member is no longer engaged with the catch (lines 38-81).
Regarding claim 12, Dickey teaches the device of claim 11, wherein the moveable door (1) includes a second rotatable handle (8 right; Fig 4) affixed to the door (Figs 1, 4), rotation of the second rotatable handle retracting the tab so that the tab is no longer engaged with the stationary cavity and the movable member remains engaged with the stationary catch (lines 38-81).
Regarding claim 13, Dickey teaches the device of claim 11, wherein the movable member (9) is rotatably attached (lines 48-52) to the door (1) and the cavity (21) and catch (10) are stationary with respect to the door (Fig 1).
Regarding claim 14, Dickey teaches the device of claim 13 wherein the first rotatable handle (8 left; Fig 4) includes a protrusion (7), the protrusion moving the movable member so that the movable member is no longer engaged with the stationary catch when the first rotatable handle is rotated (lines 38-52).
Regarding claim 15, Dickey teaches the device of claim 14 wherein the movable member (9) is affixed to the door (1) via a mounting plate (5; Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey, US 1704730 as applied to claim 2 above, and further in view of Welsby et al., US 20120167903 (hereinafter Welsby).
Regarding claim 3, Dickey teaches the door locking device of claim 2, with a second rotatable handle (8 right; Fig 4) affixed to a second surface of the door (right side of 1 in Fig 4).
Dickey does not teach wherein rotating a second rotatable handle affixed to a second surface of the door does not cause the protrusion to lift the rotatable member.
Welsby teaches wherein rotating a second rotatable handle (85) affixed to a second surface of the door (left side of 15 in Fig 1) does not cause the protrusion to lift the rotatable member (Fig 3).  Welsby teaches when the outside handle is rotated, the inside handle does not turn therefore the protrusion , which is mounted on the inside handle, will not rotate and cause the protrusion to lift the rotatable member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dickey’s handle structure to add Welsby’s clutch.  Doing so would provide additional capabilities to Dickey’s latch resulting in a more capable, updated apparatus with more customer features and options.  
Claims 4, 5, 6, 7, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey, US 1704730 as applied to claims 2 and 11, and further in view of Chin, US 5529352.
Regarding claim 4, Dickey teaches the door locking device of claim 2.  
Dickey does not teach wherein the rotatable member is held in an open position by a stop affixed to the door.
Chin teaches wherein the rotatable member (22) is held in an open position by a stop (32) affixed to the door (14 via 12; Fig 3; col 4, lines 10-48).
Chin doesn’t explicitly teach a stop affixed to the door.  Rather, Chin teaches a stop affixed to the frame or structure around the door.  Teaching the stop affixed to the door rather than on the doorframe is a simple reversal of parts and would have been obvious to one of ordinary skill in the art as upheld by the court in case law supporting reversal of parts in re Gazda.219 F.2d 449, 104 USPQ 400 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of Chin to affix the stop to the door.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dickey’s latch with Chin’s stop location.  Doing so would provide a means to control latch functioning resulting in more reliable latch operations thereby increasing latch durability and customer satisfaction.  
Regarding claim 5, Dickey in view of Chin teaches the door locking device of claim 4, further comprising: a mounting plate (Dickey, 5) by which the rotatable member (Dickey, 9) is affixed to the first surface of the door (Dickey, surface of 1 shown in Fig 1).
Regarding claim 6, Dickey in view of Chin teaches the door locking device of claim 5, wherein the stop (Chin, 32) is attached to the mounting plate (Dickey, 5).
Regarding claim 7, Dickey in view of Chin teaches the door locking device of claim 6, wherein the stop (Chin, 32) is positioned to stop the rotatable member (Dickey, 9) so that the rotatable member is extending upward and away from the protrusion (Chin, col 4, lines 10-48).
Regarding claim 8, Dickey in view of Chin teaches the door locking device of claim 7, wherein the protrusion (Dickey, 7) is mechanically attached to the first rotatable handle (Dickey, 8 left; Fig 4; line 38-52).
Regarding claim 10, Dickey in view of Chin teaches the door locking device of claim 7, wherein the protrusion (Dickey, 7) and the first rotatable handle (Dickey, 8 left; Fig 4) form a unitary component (Fig 4).  Unitary is defined in Merriam-Webster as, “of or relating to a unit.”  Once the protrusion is joined to the first rotatable handle, they form a unit, the unitary component of handle and protrusion.  
Regarding claim 16, Dickey teaches the device of claim 15 wherein the mounting plate (Dickey, 5) includes a stop (Chin, 32) for stopping the movable member (Dickey, 9).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey, US 1704730, in view of Chin, US 5529352, as applied to claim 7 above, and further in view of Nauheimer et al., US 20130105502 (hereinafter Nauheimer).
Regarding claim 9, Dickey in view of Chin teaches the door locking device of claim 7.
Dickey in view of Chin does not teach wherein the protrusion is chemically attached to the first rotatable handle.  Dickey in view of Chin does teach wherein the 
Nauheimer teaches the equivalency of mounting techniques wherein, the term "coupled" (or attached) can mean two items, directly or indirectly, joined, fastened, associated, connected, or formed integrally together either by chemical or mechanical means, by processes including stamping, molding, or welding. What is more, two items can be coupled by the use of a third component such as a mechanical fastener, e.g., a screw, a nail, a staple, or a rivet; an adhesive; or a solder [0008] such that Nauheimer teaches wherein the protrusion is chemically attached to the first rotatable handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dickey’s mechanical attachment to be chemically attached by molding, gluing, welding, or soldering the components together as known by Nauheimer.  By doing so, the protrusion and first rotatable handle attachment would be further strengthened with an additional means of connection resulting in a more secured connection between the apparatus components.
Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey, US 1704730.
Regarding claim 17, Dickey does not explicitly disclose a method for opening a door.  However, Dickey does disclose rotating a rotatable handle (8 left, Fig 4; lines 38-52) affixed to a door (1), rotation of the rotatable handle retracting a tab (upper end 18; Fig 1) that prevents the door from opening and disengaging a member (9) affixed to the door (Figs 1, 4) that prevents the door from opening (lines 38-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Dickey’s apparatus is capable of 
Regarding claim 18, Dickey teaches the method of claim 17 wherein the tab (upper end 18; Fig 1) prevents the door (1) from opening by engaging with a cavity (21; Fig 1; lines 65-74).
Regarding claim 19, Dickey teaches the method of claim 18 wherein the member (9) prevents the door (1) from opening by engaging a catch (10; Fig 1; lines 48-52).
Regarding claim 20, Dickey teaches the method of claim 19 wherein rotating the rotatable handle (8 left; Fig 4) lifts the member (9) from the catch (10; lines 38-65). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamm, US 1700093 A, teaches a window latch with rotatable member, catch, and protrusion.
Carlson et al., US 3341241 A, teaches a door latching arrangement with rotatable member, catch, and protrusion.
Subliskey et al., US 20150376920 A1, teaches a combination window sash lock and tilt mechanism with rotatable member, catch, protrusion, tab and cavity.
Flory, US 20080022728 A1, teaches a tilt latch mechanism for sash window assembly with rotatable member, catch, protrusion, tab and cavity.
Everett, US 5741033 A, teaches a security operating device with rotatable member, catch, and protrusion.
Haupt, US 0953086 A, teaches a sash holder and fastener with rotatable member, catch, protrusion, tab and cavity.
Fildes, US 1782845 A, teaches a closure operating and locking mechanism with rotatable member, catch, and protrusion.
Thode, US 0388229 A, teaches a bolt with rotatable member, catch, and protrusion.
Millet, FR 319495 A, teaches a latch mechanism with rotatable member, catch, and protrusion.
Whitcomb, US 1861252 A, teaches a door latch with rotatable member, catch, and protrusion.
Hansen, US 1919328 A, teaches a refrigerator doorlock with rotatable member, catch, protrusion, tab and cavity.
Andren, US 20100313382 A1, teaches a roller assembly and multiple attachment methods.
Cobb, US 20090120004 A1, teaches a mounting assembly for closure devices and multiple attachment methods. 
Haq, US 20020157319 A1. Teaches a door slam child finger safety mechanism with multiple attachment methods.
Kwiatkowski, US 5704662 A, teaches a door latch and ladder stabilizing apparatus with rotatable member, catch, and protrusion.
Bergesch et al., US 8167386 B2, teaches a door assembly and method of replacing a door of an electronics cabinet with rotatable member, catch, protrusion, tab and cavity.
Robins, US 4062575 A, teaches a gate latch locking device with rotatable member, catch, and protrusion.
Roberts, US 6176041 B1, teaches a casement assembly and a latch mechanism therefor with rotatable member, catch, protrusion, tab and cavity.
Ferris, US 1763692 A, teaches a door latch with rotatable member, catch, and protrusion.
McKinney, US 1533257 A, teaches a door latch with rotatable member, catch, and protrusion.
Collins, US 0655199 A, teaches a combined lock and latch with rotatable member, catch, protrusion, tab and cavity.
Brinbal, FR 345721 A, teaches a lock apparatus with rotatable member, catch, protrusion, tab and cavity.
Schlegel, DE 1024841 B, teaches a door lock with rotatable member, catch, protrusion, tab and cavity.
Pfaeuti, CH 168068 A, teaches a door lock with rotatable member, catch, and protrusion.
FR 2553461 A1 teaches a security device for door or the like with rotatable member, catch, protrusion, tab and cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675